DETAILED ACTION

Status of Submission
This Office action is responsive to the amendment filed on April 28, 2021, which has been entered.

Original Disclosure – Definition
The instant application seeks reissue of Patent No. 9,771,861, which issued from Application No. 14/828,689. The “original disclosure” is the disclosure of Application No. 14/828,689 as filed on August 18, 2015. Any subject matter added to the disclosure (including the claims) during the earlier-concluded examination of Application No. 14/828,689 does not constitute a part of the “original disclosure”.

Prohibition of New Matter
35 USC 132(a) states, in part, that “No amendment shall introduce new matter into the disclosure of the invention.”

35 USC 251(a) states, in part, that “No new matter shall be introduced into the application for reissue.”

New Matter Added During Earlier-Concluded Examination
During the earlier examination of Application No. 14/828,689, independent claim 13 (later renumbered as patent claim 14) was amended to recite “the liner being…disposed radially inward of a portion of at least one of the first and second housings”. See the amendment filed on April 24, 2017. This subject matter added to patent claim 14 during the earlier examination constitutes new matter with respect to the original disclosure for the following reasons.
The recitation “the liner being…disposed radially inward of a portion of at least one of the first and second housings” encompasses: (a) a construction in which the liner is disposed radially inward of portions of both of the first and second housings; (b) a construction in which the liner is disposed radially inward of only a portion of the first housing but not radially inward of a portion of the second housing; and (c) a construction in which the liner is disposed radially 
The original disclosure describes the embodiment shown in Figs. 1 and 2 in which the liner 26 is disposed radially inward of both a portion of the first housing 22 and a portion of the second housing 24. However, the original disclosure does not describe any embodiment in which the liner 26 is disposed radially inward of only one of the first and second housings 22, 24. Accordingly, patent claim 14 encompasses subject matter which was not supported by the original disclosure.

For these reasons, the amendment filed in Application No. 14/828,689 on April 24, 2017 violated the prohibition of new matter pursuant to 35 USC 132(a).

Defective Reissue Declaration
The reissue declaration filed on September 25, 2019 is defective because it fails to specifically identify at least one error which is currently being corrected by this reissue application and that is relied upon as the basis for reissue. See 37 CFR 1.175 and MPEP 1414-1414.01. As required by 37 CFR 1.175(a), the reissue oath/declaration must specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.
In the present case, the reissue declaration states that original patent claims 1 and 14 require first and second housings, with the second housing coupled to the first housing. While this is true of claims 1 and 14, it does not constitute an error in the original patent that is being corrected by this reissue application because (a) claims 1 and 14 have not been amended to omit this subject matter, and (b) this application does not include any new claims that are broader than claims 1 and 14 and that specifically omit this subject matter of claims 1 and 14.
Further, the reissue declaration inaccurately states that applicant believes the original patent to be wholly or partly inoperative or invalid by reason of the patentee claiming less than they had a right to claim. This application currently includes only unamended patent claims 1-25. 

Claim Rejections – 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 1-25 are rejected under 35 U.S.C. 251 because there is no error to provide grounds for reissue due to the fact that:
there is no error in unamended patent claims 1-25 that is being corrected by this reissue application, and
there is no other error in the original patent that is being corrected by this reissue application.
Pursuant to 35 U.S.C. 251(a), a reissue application is filed to correct an error in the original patent where, as a result of the error, the patent is deemed wholly or partly inoperative or invalid. Thus, there must be at least one error in the original patent to provide grounds for reissue of the patent. If there is no error in the patent, the patent will not be reissued. See MPEP 1402. Further, if a reissue application contains only original (unamended) patent claims, a rejection 

GROUND 2:  Claims 1-25 are rejected under 35 U.S.C. 251 as being based upon a defective reissue declaration. See 37 CFR 1.175. The nature of the defect(s) in the reissue declaration is set forth above.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 3: Claims 14-25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
New matter is recited in claim 14, as explained in item 5 above. 
Claims 15-25 are included in this rejection because they depend from claim 14. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 4:  Claims 1-13 and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites that “the second and fourth inner surfaces of the first and second collar portions cooperate with one another to at least partially form an annular channel” (ll. 8-10; emphasis added). This subject matter is indefinite because this claim language would appear to 
Claim 1 first recites that “the second and fourth inner surfaces of the first and second collar portions cooperate with one another to at least partially form an annular channel” (ll. 8-10; emphasis added) and then later recites “the annular channel formed by the second and fourth inner surfaces” (ll. 11-12; emphasis added). Such a recitation of a broad limitation together with a narrow limitation that falls within the broad range or limitation (in the same claim) is indefinite because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. There is a question or doubt as to whether the feature introduced by the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim. See MPEP 2173.05(c).
Claim 2 introduces “first and second housings” (l. 1), but fails to relate such housings to the first and second housings previously introduced in claim 1. Thus, it is unclear whether claim 2 recites the same housings as claim 1 or two additional housings.
Claims 3-13 are included in this rejection because they depend from claim 1. 
Claim 24 recites that “the fourth and fifth inner surfaces of the first and second collar portions cooperate with one another to at least partially form an annular channel” (emphasis added). This is indefinite for the same reasons given above with respect to claim 1.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Deupree”
US Patent No. 2,759,640

“Herreshoff”
US Patent No. 2,402,889

“Kamo et al.”
US Patent No. 4,738,227

“Lari”
US Patent No. 4,002,359


US Patent No. 2,423,395

“Lieberherr ‘841”
US Patent No. 2,446,841

“Nikolaevich et al.”
RU Publication No. 2388961 C1 (with translation)

“Pescara”
US Patent No. 2,144,706

“Vail”
US Patent No. 690,797

“Vejnblat et al.”
SU Publication No. 1183698 A (with translation)

“Zheng”
CN Publication No. 203453662 U (with translation)

“Zhou”
CN Publication No. 201915854 U (with translation)

“Zhou et al.”
CN Publication No. 103395210 A (with translation)



AIA  – First to File
The present reissue application contains claims to a claimed invention having an effective filing date on or after March 16, 2013. Accordingly, this application is being examined under the AIA  first to file provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for any prior art rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

GROUND 5:  Claims 1, 2 and 12-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Pescara.
1, 22, with the central section 1 forming part of the combustion chamber, and with the adjacent sections 21, 22 accommodating the pair of pistons. See Figs. 1 and 6; p. 1, left column, ll. 15-22; p. 1, right column, ll. 15-21.
Pescara discloses that “[the] three cylinder sections 1, 21 and 22 may be assembled by any suitable means. For example, they may be simply provided at their extremities with male and female screw threads, and screwed together; or they may be assembled by means of bolts or studs 4” (p. 1, right column, ll. 42-46).
In the embodiment of Fig. 3 (see annotated figure below):
The cylinder section 22 constitutes a first housing having (a) a first body portion having (i) a first inner surface defining a first inner diameter, and (ii) a first axial end surface defining a first shoulder, and (b) a first collar portion having a second inner surface defining a second inner diameter greater than the first inner diameter.
The cylinder section 21 constitutes a second housing having (a) a second body portion having (i) a third inner surface defining a third inner diameter, and (ii) a second axial end surface defining a second shoulder and (b) a second collar portion having a fourth inner surface defining a fourth inner diameter greater than the third inner diameter.
The second and fourth inner surfaces are of substantially equal diameter and cooperate with the first and second shoulders to at least partially form an annular channel.
The central cylinder section 1 constitutes an insert disposed within the annular channel.
The central section 1 constitutes a liner that is axially aligned with the cylinder sections 21, 22 and that is disposed radially inward of the collar portions of the cylinder sections 21, 22.
The diameter defined by the inner surface of the central section 1 is substantially equal to the diameters defined by the inner surfaces of the body portions of the 1, 22. Thus, the inner surface of the central section 1 is substantially flush with the inner surfaces of the body portions of the cylinder sections 21, 22.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd shoulder)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st shoulder)][AltContent: textbox (1st body)][AltContent: textbox (2nd body)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd collar)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st collar)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    220
    365
    media_image2.png
    Greyscale

[AltContent: textbox (2nd inner
surface)][AltContent: textbox (1st inner
surface)][AltContent: textbox (4th inner
surface)][AltContent: textbox (liner inner
surface)][AltContent: textbox (3rd inner
surface)]




Pescara further teaches that the central section 1 may comprise a multi-layer structure including a layer 1b of heat-insulating material. See Fig. 2; p. 1, right column, ll. 22-36. Pescara more generally discloses that the central section 1 “is made of a material highly resistant to corrosion and high temperatures” (p. 2, left column, ll. 46-48). Pescara explains that the goal is to reduce the rate of heat dissipation from the central section 1, which may be achieved by incorporating materials of low heat-conductivity in its construction, e.g., forming inner portions of heat-insulating material. See p. 2, left column, ll. 8-18. Thus, Pescara discloses that the central section 1 has a heat transfer coefficient that is less than that of the adjacent sections 21, 22.
As shown in Figs. 1 and 6, the body portions of the cylinder sections 21, 22 define first and second chambers that accommodate the pistons, and  the central section 1 defines a third chamber in communication with the first and second chambers.
1, 22 each include ports arranged circumferentially around their body portion.
The cylinder sections 21, 22 are considered to overlap one another in a radial direction.

GROUND 6:  Claims 1, 9-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Zhou.
Zhou discloses a “cylinder”, i.e., a hollow body, object, or part having the general shape of a cylinder. It is noted that the rejected claims are not limited to a particular kind of cylinder.
As shown in Figs. 3-7 (see annotated figure below):
A first outer pipe is joined to a first inner pipe to define a first housing including (a) a first body portion having (i) a first inner surface defining a first inner diameter, and (ii) a first axial end surface defining a first shoulder, and (b) a first collar portion having a second inner surface defining a second inner diameter greater than the first inner diameter. See ¶ 0038 with the description of the prior art in ¶ 0005.
A second outer pipe is joined to a second inner pipe to define a second housing including (a) a second body portion having (i) a third inner surface defining a third inner diameter, and (ii) a second axial end surface defining a second shoulder and (b) a second collar portion having a fourth inner surface defining a fourth inner diameter greater than the third inner diameter. See ¶ 0038 with the description of the prior art in ¶ 0005.
The first and second outer pipes have threaded ends 21, 22 with threaded outer surfaces coupled to threaded inner surfaces of a threaded coupling 1. See ¶ 0038. Thus, the end 21 is threadably coupled to the end 22 by the coupling 1. The coupling 1 can be considered to constitute part of the first housing.
The second and fourth inner surfaces are of substantially equal diameter and cooperate with the first and second shoulders to at least partially form an annular channel. See ¶ 0038.
An inner tube 5 constitutes an insert disposed within the annular channel concentric with the threaded ends 21, 22. See ¶ 0038. The inner tube 5 also 
The diameter defined by the inner surface of the inner tube 5 is substantially equal to the diameters defined by the inner surfaces of the body portions of the first and second inner pipes. Thus, the inner surface of the inner tube 5 is substantially flush with the inner surfaces of the body portions.
[AltContent: textbox (1st outer pipe)][AltContent: textbox (2nd inner pipe)][AltContent: arrow][AltContent: textbox (2nd outer pipe)]
[AltContent: arrow][AltContent: textbox (1st inner pipe)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st inner
surface)][AltContent: textbox (4th inner
surface)][AltContent: textbox (2nd inner
surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (liner 
inner
surface)][AltContent: arrow][AltContent: textbox (3rd inner
surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    336
    627
    media_image3.png
    Greyscale

[AltContent: textbox (1st body)][AltContent: textbox (2nd body)][AltContent: textbox (1st shoulder)][AltContent: textbox (2nd shoulder)][AltContent: textbox (2nd collar)][AltContent: textbox (1st collar)]


Zhou further teaches that the inner tube 5 is backed by a heat insulation sleeve 7 made of ceramic fiber coated with aluminum foil 8. See Figs. 3 and 6; ¶ 0038. Thus, the inner tube 5 and the heat insulation sleeve 7 define a structure having a low heat transfer coefficient.
As shown in Fig. 3, the first and second inner pipes define first and second chambers, and the inner tube 5 defines a third chamber in communication with the first and second chambers.

GROUND 7:  Claims 1, 2 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Nikolaevich et al.
Nikolaevich et al. discloses a “cylinder”, i.e., a hollow body, object, or part having the general shape of a cylinder. It is noted that the rejected claims are not limited to a particular kind of cylinder.

A first pipe 1 is joined to a first socket 2 to define a first housing including (a) a first body portion having (i) a first inner surface defining a first inner diameter, and (ii) a first axial end surface defining a first shoulder, and (b) a first collar portion having a second inner surface defining a second inner diameter greater than the first inner diameter. See the paragraph spanning the 3rd and 4th pages.
A second pipe 1 is joined to a second socket 2 to define a second housing including (a) a second body portion having (i) a third inner surface defining a third inner diameter, and (ii) a second axial end surface defining a second shoulder and (b) a second collar portion having a fourth inner surface defining a fourth inner diameter greater than the third inner diameter. See the paragraph spanning the 3rd and 4th pages.
The first and second sockets 2, 2 are coupled by a weld 8. See the 2nd paragraph on the 4th page.
The second and fourth inner surfaces are of substantially equal diameter and cooperate with the first and second shoulders to at least partially form an annular channel. 
A protective sleeve 5 carrying a heat insulating liner 9 constitutes an insert disposed within the annular channel. The sleeve 5 and liner 9 also constitutes a liner that is axially aligned with the first and second pipes 1 and that is disposed radially inward of the first and second collar portions. 
The diameter defined by the inner surface of the sleeve 5 is substantially equal to the diameters defined by the inner surfaces of the first and second pipes 1. Thus, the inner surface of the sleeve 5 is substantially flush with the inner surfaces of the body portions.
[AltContent: arrow][AltContent: textbox (2nd body)][AltContent: arrow][AltContent: textbox (2nd collar)][AltContent: textbox (1st collar)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st body)][AltContent: arrow][AltContent: textbox (1st shoulder)][AltContent: textbox (2nd shoulder)][AltContent: arrow][AltContent: textbox (3rd inner
surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (4th inner
surface)][AltContent: arrow][AltContent: textbox (liner 
inner
surface)][AltContent: textbox (2nd inner
surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st inner
surface)] 
    PNG
    media_image4.png
    371
    635
    media_image4.png
    Greyscale




Nikolaevich et al. further teaches that (a) the sleeve 5 can be made of textolite, and (b) the heat insulating liner 9 is made of a heat resistant fabric (e.g., fiberglass) having low heat conductivity. See the paragraph spanning the 3rd and 4th pages, and the 2nd and 3rd paragraphs on the 4th page. Thus, the sleeve 5 and the liner 9 define a structure having a heat transfer coefficient that is less than that of the pipes 1 and sockets 2.
As shown in the figure, the first and second pipes 1, 1 define first and second chambers, and the sleeve 5 defines a third chamber in communication with the first and second chambers.

GROUND 8:  Claims 1, 5-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lari.
Lari discloses a “cylinder”, i.e., a hollow body, object, or part having the general shape of a cylinder. It is noted that the rejected claims are not limited to a particular kind of cylinder.
As shown in Figs. 1-2 (see annotated figure below):
A first cylinder member 4 (the lower member 4 in Fig. 2) defines a first housing including (a) a first body portion having (i) a first inner surface defining a first inner diameter, and (ii) a first axial end surface defining a first shoulder (adjacent lower element “d” in Figs. 1-2), and (b) a first collar portion 1 having (i) an 
A second cylinder member 4 (the upper member 4 in Fig. 2) defines a second housing including (a) a second body portion having (i) a third inner surface defining a third inner diameter, and (ii) a second axial end surface defining a second shoulder (adjacent upper element “d” in Figs. 1-2), and (b) a second collar portion 2 having (i) an internal cylindrical recess “b” with a fourth inner surface defining a fourth inner diameter greater than the third inner diameter, and (ii) an outer surface formed with threads that engage the threads on the fifth inner surface of the first collar portion to form the threaded connection “e”. See col. 1, ll. 31-37; col. 2, ll. 1-6.
The second and fourth inner surfaces (defined by the internal recesses “a” and “b”) cooperate with the first and second shoulders (adjacent elements “d” in Figs. 1-2) to form an annular channel.
A nipple 3 constitutes an insert disposed within the annular channel concentric with the threaded collar portions 1, 2. See col. 1, ll. 31-37; col. 2, ll. 7-11. The nipple 3 also constitutes a liner that is axially aligned with the cylinder members 4, 4 and their collar portions 1, 2 and that is disposed radially inward of the threaded sections of the collar portions 1, 2.
The threaded portions of the threaded collar portions 1, 2 overlap one another at a junction defined by the threaded connection “e”, and the insert or liner 3 overlaps the junction.
The diameter defined by the inner surface of the nipple 3 is substantially equal to the diameters defined by the second and fourth inner surfaces of the collar portions 1, 2. Thus, the inner surface of the nipple 3 is substantially flush with the inner surfaces of the collar portions 1, 2. The diameter defined by the inner surface of the nipple 3 is also substantially equal to the diameters defined by the first and third inner surfaces of the cylinder members 4, 4.

[AltContent: arrow][AltContent: textbox (2nd body)][AltContent: arrow][AltContent: textbox (2nd collar)][AltContent: arrow][AltContent: textbox (2nd shoulder)][AltContent: arrow][AltContent: textbox (1st collar)][AltContent: arrow][AltContent: textbox (1st shoulder)][AltContent: textbox (1st body)]

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st inner
surface)][AltContent: arrow][AltContent: textbox (2nd inner
surface)][AltContent: arrow][AltContent: textbox (5th inner
surface)][AltContent: arrow][AltContent: textbox (4th inner
surface)][AltContent: textbox (3rd inner
surface)][AltContent: arrow]
    PNG
    media_image5.png
    185
    631
    media_image5.png
    Greyscale

[AltContent: textbox (liner 
inner
surface)]



As shown in Fig. 1, the cylinder members 4, 4 define first and second chambers, and the nipple 3 defines a third chamber in communication with the first and second chambers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

GROUND 9:  Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pescara in view of Lieberherr ‘395 and Kamo et al.
See the detailed explanation of the teachings of Pescara in GROUND 5 above.
As explained in GROUND 5, Pescara teaches that the central section 1 may comprise a multi-layer structure including a layer 1b of heat-insulating material. See Fig. 2; p. 1, right 1, 22.
Pescara fails to teach that the central section 1 is made of ceramic such as zirconia.
Lieberherr ‘395 teaches a cylinder for an opposed-piston engine having a similar construction to that of Pescara. Specifically, Lieberherr ‘395 teaches a central section 12 coupled between adjacent cylinder sections 1, 2. See Figs. 1 and 2; col. 1, ll. 29-40. Lieberherr ‘395 explains that the division of the cylinder into three distinct sections is advantageous because it enables the central section 12 to be made of a different material than the adjacent sections 1, 2. See col. 2, ll. 45-53. Lieberherr ‘395 further teaches that the central section 12 includes an inner fire protective ring 18 made of ceramic for heat insulation. See Fig. 2; col. 2, ll. 21-28.
Kamo et al. teaches a cylinder liner 12 provided with a zirconia lining 60 for heat insulation carrying a ceramic coating for wear resistance. See Fig. 1; col. 5, l. 42 to col. 6, l. 2.
Accordingly, Lieberherr ‘395 and Kamo et al. establish that it was known in the art, before the effective filing date of the claimed invention, to use ceramic such as zirconia to provide a cylinder with heat insulation.
From the teachings of Lieberherr ‘395 and Kamo et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pescara by constructing the central section 1 from a ceramic such as zirconia because such a material is known to achieve Pescara’s stated goal of reducing the rate of heat dissipation from the central section.

Specification
The specification is objected to because:
At col. 2, ll. 27-30, the recitation “[the] duct includes a third inner surface defining a third chamber in fluid communication with the at least one port…” is inaccurate. As shown in Fig. 1, the inner surface of the duct 18 is covered by the 
At col. 7, l. 17, the reference to plural “bolts 108” is inconsistent with the drawings. Note that Fig. 3B does not show plural bolts 108. Rather, only one bolt 108 is illustrated.
Appropriate correction is required.

Drawings
The drawings are objected to because:
Reference characters D8 (see Fig. 1; col. 6, l. 30), D9 (see Fig. 1; col. 6, l. 37) and D10 (see col. 7, l. 21) are described in the specification as corresponding to diameters. However, these reference characters do not label diameters in Figs. 3A and 3B. Rather, they are provided with lead lines directed to portions of the piston 16. Thus, the illustrations in Figs. 3A and 3B are inaccurate.
Appropriate correction is required. 

The objections to the drawings will not be held in abeyance.

Pertinent Prior Art
The following prior art is considered to be pertinent to the claimed invention. 

See the discussion of the teachings of Deupree in item 22 (pp. 16-17) of the prior Office action mailed on December 28, 2020.

See the discussion of the teachings of Lieberherr ‘841, Vejnblat et al., Herreshoff, Vail, Zheng and Zhou et al. in items 29-34 (pp. 19-20) of the prior Office action mailed on December 28, 2020.


Response to Arguments
Applicant arguments filed on April 28, 2021 have been fully considered.

With respect to GROUND 3, applicant argues that the use of the word “may” in the original disclosure provides that the second inner surface 50, the third inner surface 52, and the fifth inner surface 80 are optional in forming the channel 94. The applicant also argues that the “at least one” claim language does not have the same meaning as “only one of”. These arguments fail for the following reasons.
It is true that the verb “may” is used in the original disclosure. While this verb normally expresses a possibility as opposed to a specific requirement, a proper disclosure of an invention cannot be limited to mere possibilities. Thus, a proper reading of the disclosure indicates that the second inner surface 50, the third inner surface 52, and the fifth inner surface 80 are necessary features—especially since they provide for the formation of the annular channel 94 for receiving the liner 26, which is a critical feature of the invention. Further, the original disclosure never states that these features are “optional”. Still further, the original disclosure never defines any alternative construction that does not require these features. Therefore, there is no support in the original disclosure for an embodiment of the invention that excludes the second inner surface 50, the third inner surface 52, and/or the fifth inner surface 80.
As explained in GROUND 3, claim 14 encompasses subject matter which was not supported by the original disclosure because it encompasses both (a) a construction in which the liner is disposed radially inward of only a portion of the first housing but not radially inward of a portion of the second housing, and (b) a construction in which the liner is disposed radially inward of only a portion of the second housing but not radially inward of a portion of the first housing. There is no description of any embodiment having either of these constructions in the original disclosure.

With respect to GROUND 4, applicant argues that the original disclosure clearly shows that each of the inner surfaces 50, 80 forms a portion of the channel 94 such that each of the inner surfaces 50, 80 at least partially forms the channel 94. This argument fails for the following reasons.

It is noted that applicant’s arguments do not address either (a) the rejection with respect to claim 1 based upon the recitation of a broad limitation together with a narrower limitation in the same claim, or (b) the rejection with respect to claim 2.

With respect to GROUNDS 5-8, applicant argues that each of Pescara, Zhou, Nikolaevich et al. and Lari are silent with respect to the cylinder defined by claim 1. This argument fails because GROUNDS 5-8 demonstrate that each reference discloses a cylinder having the features required by claim 1.

With respect to GROUND 5, and claim 1 in particular, applicant argues that (a) Pescara discloses a cylinder divided into a central section 1 associated on either side with adjacent coaxial cylinder sections 21, 22 formed of coaxial cylinders of equal bore, (b) Pescara’s “housings” (i.e., the cylinder sections 21, 22) are separate components that do not cooperate with each other to at least partially form a channel, and (c) the cylinder sections 21, 22 are only connected to each other by an intermediate member (i.e., the central section 1). These arguments fail for the following reasons.
The fact that the cylinder sections 21, 22 are separate components connected to each other by an intermediate member is not germane because such a construction is not excluded by the limitations of claim 1. Rather, the claim is of such broad scope that it encompasses such a construction.
The assertion that the cylinder sections 21, 22 do not cooperate with each other to at least partially form a channel is inconsistent with the applicant’s disclosure, which defines a similar construction as cooperating to form a channel. The examiner notes that applicant’s second inner surface 50 and fifth inner surface 80 are parts of separate components (the first and second 1, 22 are separate components having inner surfaces that at least partially form an annular channel that receives the insert/liner 1. In addition, claim 1 does not require an annular channel that is fully formed by the inner surfaces 50, 80. Rather, the claim broadly recites an annular channel that is at least partially formed by such surfaces. 
For these reasons, Pescara teaches the required features as broadly defined by claim 1.

With respect to GROUND 5, and claim 14 in particular, applicant argues that Pescara’s cylinder sections 21, 22 are not coupled to each other, but instead are coupled to the central section 1. This argument is not persuasive because it fails to take into account the broad scope of the term “coupled”. This term does not require a direct connection between the cylinder sections 21, 22. In the Fig. 3 embodiment of Pescara, are coupled to each other by the central section 1 and the threaded fasteners 4.

With respect to GROUND 6, and claim 1 in particular, applicant argues that (a) Zhou is related to a connection structure of a heat insulation oil pipe joint used for thermal recovery of heavy oil, (b) Zhou’s “housings” (i.e., the first inner and outer pipes and the second inner and outer pipes) are separate components that do not cooperate with each other to at least partially form a channel, and (c) Zhou’s “housings” are only connected to each other by an intermediate member (i.e., the inner tube 5). These arguments fail for the following reasons. 
The fact that Zhou discloses a different intended use is not germane because, as explained in the rejection, the rejected claims broadly recite a “cylinder”, but are not limited to a particular kind of cylinder.
Applicant mischaracterizes Zhou because the first inner and outer pipes and the second inner and outer pipes are not merely separate components connected to each other only by an intermediate member (i.e., the inner tube 5). Rather, the first inner pipe is connected to the first outer pipe, the second inner pipe is connected to the second outer pipe, and the outer pipes are connected to each other by a coupling 1.
Even if the first inner and outer pipes and the second inner and outer pipes are separate components connected to each other by an intermediate member, it is nevertheless non-germane 
The assertion that the first inner and outer pipes and the second inner and outer pipes do not cooperate with each other to at least partially form a channel is inconsistent with the applicant’s disclosure, which defines a similar construction as cooperating to form a channel. The examiner notes that applicant’s second inner surface 50 and fifth inner surface 80 are parts of separate components (the first and second housings 22, 24) and are disclosed as cooperating to form the channel 94 that receives the insert/liner 26. In similar fashion, Zhou’s first and second inner pipes are separate components having inner surfaces that at least partially form an annular channel that receives the insert/liner 5. In addition, claim 1 does not require an annular channel that is fully formed by the inner surfaces 50, 80. Rather, the claim broadly recites an annular channel that is at least partially formed by such surfaces. 
For these reasons, Zhou teaches the required features as broadly defined by claim 1.

With respect to GROUND 7, and claim 1 in particular, applicant argues that (a) Nikolaevich et al. relates to a pipeline transport intended for use in the construction of pipelines transporting aggressive media, (b) Nikolaevich et al.’s “housings” (i.e., the first pipe 1 and socket 2 and the second pipe 1 and socket 2) are separate components that do not cooperate with each other to at least partially form a channel, and (c) Nikolaevich et al.’s “housings” are only connected to each other by an intermediate member (i.e., the sleeve 5). These arguments fail for the following reasons. 
The fact that Nikolaevich et al. discloses a different intended use is not germane because, as explained in the rejection, the rejected claims broadly recite a “cylinder”, but are not limited to a particular kind of cylinder.
Applicant mischaracterizes Nikolaevich et al. because the first pipe 1 and socket 2 and the second pipe 1 and socket 2 are not merely separate components connected to each other only by an intermediate member (i.e., the sleeve 5). Rather, these components are connected to each other by the weld 8.
Even if the first pipe 1 and socket 2 and the second pipe 1 and socket 2 are separate components connected to each other by an intermediate member, it is nevertheless non-germane 
The assertion that the first pipe 1 and socket 2 and the second pipe 1 and socket 2 do not cooperate with each other to at least partially form a channel is inconsistent with the applicant’s disclosure, which defines a similar construction as cooperating to form a channel. The examiner notes that applicant’s second inner surface 50 and fifth inner surface 80 are parts of separate components (the first and second housings 22, 24) and are disclosed as cooperating to form the channel 94 that receives the insert/liner 26. In similar fashion, Nikolaevich et al.’s first pipe 1 and socket 2 and second pipe 1 and socket 2 are separate components having inner surfaces that at least partially form an annular channel that receives the insert/liner 5. In addition, claim 1 does not require an annular channel that is fully formed by the inner surfaces 50, 80. Rather, the claim broadly recites an annular channel that is at least partially formed by such surfaces. 
For these reasons, Nikolaevich et al. teaches the required features as broadly defined by claim 1.

With respect to GROUND 8, applicant argues that (a) Lari is directed to a tool joint for drill pipes, (b) Lari’s “housings” (i.e., the first inner and outer pipes and the second inner and outer pipes) are not specifically described as cooperating with each other to at least partially form a channel. These arguments fail for the following reasons. 
The fact that Lari discloses a different intended use is not germane because, as explained in the rejection, the rejected claims broadly recite a “cylinder”, but are not limited to a particular kind of cylinder.
The Lari reference does not have to specifically describe the first cylinder member 4 (the lower member 4 in Fig. 2) and the second cylinder member 4 (the upper member 4 in Fig. 2) as functioning to at least partially form a channel. The rejection establishes that such a construction is clearly disclosed even if it is not specifically discussed.
The examiner notes that applicant’s second inner surface 50 and fifth inner surface 80 are parts of separate components (the first and second housings 22, 24) and are disclosed as cooperating to form the channel 94 that receives the insert/liner 26. In similar fashion, Lari’s first cylinder member 4 (the lower member 4 in Fig. 2) and second cylinder member 4 (the upper member 4 in Fig. 2) are separate components having inner surfaces that at least partially form an 
For these reasons, Lari teaches the required features as broadly defined by claim 1.

With respect to the objections to the specification, applicant argues that the coating layer 118 merely conforms to the inner surface of the duct 18 whereas the duct’s inner surface provides the actual definition of the third chamber. This argument fails because it is inconsistent with the illustration provided in Fig. 1. As shown in Fig. 1, the coating layer 118 has a definite thickness such that the inner surface of the duct 18 is spaced a definite distance from the third chamber. As such, the inner surface of the duct 18 cannot be accurately described as defining the third chamber.
Applicant further argues that the description at col. 7, l. 17 is acceptable because Fig. 3B does not show plural bolts 108. This argument fails because the fact that Fig. 3B only shows one bolt 108 is the reason that the reference to plural “bolts 108” (col. 7, l. 17) is inaccurate.

With respect to the drawing objections, applicant argues that the drawings are not required to follow standards for technical/engineering drawings. This argument fails because the drawings must be accurate and must conform to the specific standards required by 37 CFR 1.84. Applicant further argues that the use of reference characters D8, D9 and D10 is sufficiently clear in Figs. 3A and 3B. This argument is not persuasive because the use of reference characters D8, D9 and D10 in Figs. 3A and 3B contradicts the use of reference characters D8 and D9 in Fig. 1. Whereas diameters are properly illustrated in Fig. 1, they are not in Figs. 3A and 3B.

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Final Action
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a)

Response Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  

In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Remarks
All correspondence relating to this reissue application should be directed:


By Mail1 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/ and /GAS/
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.